Citation Nr: 0919581	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-13 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
groin disability.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from October 1948 to May 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied the current 
appellate issues.

For good cause shown, the Veteran's appeal has been advanced 
on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) 
(West 2002) and 38 C.F.R. § 20.900(c) (2008).  

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the Veteran's TDIU 
claim.  Accordingly, this issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the Veteran's new and material 
evidence aspect of this appeal has been completed.

2.  Service connection was previously denied for a groin 
disability by a June 2005 rating decision.  The Veteran was 
informed of that decision, including his right to appeal, and 
did not appeal.

3.  Although the evidence received since the last prior 
denial of service connection for a groin disability was not 
previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, is cumulative and redundant of the evidence of record 
at the time of the last prior final denial, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a groin 
disability, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the Veteran was sent 
pre-adjudication notice regarding this appeal by a letter 
dated in February 2007, which is clearly prior to the 
September 2007 rating decision that is the subject of this 
appeal.  In pertinent part, this letter informed the Veteran 
of what was necessary to substantiate a service connection 
claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, this letter 
included the information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).

The Board also observes that in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court established significant requirements 
with respect to the content of the notice necessary for those 
cases involving the reopening of previously denied claims.  
Specifically, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  

The Board acknowledges that the February 2007 letter does not 
comply with the holding of Kent, supra, in that it contains 
no reference to the prior denial or what evidence would 
satisfy the standard of new and material evidence to reopen.  
Nevertheless, the Veteran has actively participated in the 
processing of his case, and the statements submitted in 
support of this claim have indicated familiarity with the 
requirements for the benefit sought on appeal.  For example, 
in an April 2009 statement, his accredited representative 
noted the prior denial of this claim via a June 2005 rating 
decision.  In a subsequent statement dated later that same 
month, the representative acknowledged that the appellate 
issue was whether new and material evidence had been received 
to reopen the claim, and contended that such evidence has 
been received in this case.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records identified by the Veteran regarding 
his groin claim.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of 
this claim, and nothing reflects he has indicated the 
existence of any relevant evidence that has not been obtained 
or requested regarding his groin claim.  As part of his April 
2008 Substantive Appeal, he indicated that he did not want a 
Board hearing in conjunction with this appeal.  Moreover, 
under the law, an examination is not required in the context 
of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 
(August 29, 2001).  Consequently, the duty to assist the 
Veteran has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection was previously denied for a groin 
disability by a June 2005 rating decision.  The Veteran was 
informed of that decision, including his right to appeal, and 
did not appeal.  Consequently, that decision is now final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).

The evidence on file at the time of the last prior denial in 
June 2005 includes statements by and on behalf of the 
Veteran, his service treatment records, as well as post-
service medical records which cover a period through 2005.

The Veteran's service treatment records contain no entries 
indicating problems with the groin.  For example, there was 
no indication of any such disability on his May 1952 
discharge examination.

In his statements, and at an August 2004 VA medical 
examination, the Veteran complained of significant groin 
pain.  Although it does not appear he identified any specific 
in-service disease or injury as the etiology of this pain, 
the August 2004 VA examiner opined that the Veteran's hip and 
groin pain was related to his service-connected low back 
disorder.  However, in a May 2005 addendum, the VA examiner 
stated that the references to groin pain were related to the 
osteoarthritis of the hips, that commonly presented with pain 
in the region.  Diagnosis was bilateral hips osteoarthritis 
with pain in groin.

The June 2005 rating decision denied service connection for a 
groin disability on the basis that the Veteran's complaints 
of groin pain were part of the symptomatology of his already 
service-connected disabilities of both hips, and not a 
separate and distinct disability.

The evidence added to the record since the June 2005 rating 
decision includes additional statements by and on behalf of 
the Veteran, as well as additional post-service medical 
records which cover a period through 2007.

Although the additional evidence is "new" to the extent it 
was not previously of record, the Board finds that it does 
not constitute new and material evidence sufficient to reopen 
the previously denied claim.

In his statements, the Veteran has criticized VA for 
associating his groin pain with the service-connected hip 
disorders.  He maintains that he continues to experience 
groin pain, and described the severity thereof.  However, he 
provided similar contentions at the time of the last prior 
denial; i.e., that he experienced significant groin pain that 
he believed warranted service connection as a separate and 
distinct disability.  Nothing in the additional medical 
records contains any evidence which refutes the opinion 
contained in the May 2005 addendum to the August 2004 VA 
medical examination that the groin pain is part of the 
symptomatology of the already service-connected bilateral hip 
disorders.  Simply put, there is no evidence which goes to 
the basis of the prior denial.

In view of the foregoing, the Board finds that while the 
evidence received since the last prior denial of service 
connection for a groin disability was not previously 
submitted to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  Thus, 
new and material evidence has not been received in accord 
with 38 C.F.R. § 3.156(a).  Consequently, the Board does not 
have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a groin 
disability, the benefit sought on appeal is denied.  


REMAND

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially 


gainful occupation.  A total disability may or may not be 
permanent.  Total ratings will not be assigned, generally, 
for temporary exacerbations or acute infectious diseases 
except where specifically prescribed by the schedule.  38 
C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough. A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

In this case, the Veteran is service-connected for shell 
fragment wound, left scapular area and back with retained 
fragments and injuries, Muscle Group I and II, evaluated as 
20 percent disabling; degenerative disc disease of the lumbar 
spine, evaluated as 20 percent disabling; shell fragment 
wound of the right arm and shoulder with retained shell 
fragments, injury, moderate, Muscle Group VI, evaluated as 10 
percent disabling; osteoarthritis of the right hip, evaluated 
as 10 percent disabling; osteoarthritis of the left hip, 
evaluated as 10 percent disabling; patellofemoral arthritic 
changes, evaluated as 10 percent disabling; patellofemoral 
arthritic changes of the left knee, evaluated as 10 percent 
disabling; shell fragment wound, right deltoid region, injury 
slight, Muscle Group VI, evaluated as noncompensable (zero 
percent); shell fragment wound, left lumbar area, injury 


slight, Muscle Group XX, evaluated as noncompensable; and 
malaria, evaluated as noncompensable.  His combined rating is 
70 percent.   See 38 C.F.R. § 4.25.  Although it does not 
appear that he has a single disability rated as at least 40 
percent disabling, the provisions of 38 C.F.R. § 4.15(a)(3) 
provide, in pertinent part, that disabilities resulting from 
common etiology or a single accident are to be considered one 
disability for the purpose of determining the single 60 
percent disability or one 40 percent disability in 
combination.  Here, the service-connected low back disorder 
is recognized as related to the service-connected shell 
fragment wounds of the left scapular and back area, while the 
disabilities of the hips and knees are recognized as 
secondary to the low back disorder.  Therefore, the Board 
finds he meets the schedular criteria for consideration of a 
TDIU.

The Board acknowledges that the Veteran underwent a VA 
medical examination regarding this case in August 2007.  
However, it does appear that an opinion was promulgated by 
the examiner regarding the effect the Veteran's service-
connected disabilities have on his employability.  Further, 
the Veteran's accredited representative asserted in the later 
of the April 2009 statements, that if the benefit was not 
granted, then the case should be remanded for an opinion from 
the VA examiner who conducted the most recent exam as to the 
effect the Veteran's disabilities have on his ability to 
work.  The Board concurs that without such an opinion, the 
evidence is inadequate to resolve the TDIU claim.  
Consequently, a remand is required in this case.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

Since a new examination may be necessary in the instant case, 
the veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed 


without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for his service-
connected disabilities since August 2007.  
After securing any necessary release, 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, please 
return the Veteran's VA claims folder to 
the examiner who conducted the August 
2007 VA medical examination; the examiner 
must indicate that pertinent documents in 
the claims folder were reviewed.  Based 
upon review of the claims folder, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran's service-connected 
disabilities prevent him from obtaining 
and/or maintaining substantially gainful 
employment.  If additional evaluation is 
deemed necessary, it should be conducted.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation it should be so stated.

If the examiner who conducted the August 
2007 VA medical examination is 
unavailable or desires an updated 
examination, the Veteran should be 
accorded a new examination which 
addresses the requested opinion(s).

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the April 2008 Statement of the Case, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


